- Provided by MZ Technologies Table of Contents Exhibit 4.15 Fist Addendum to the Agreement for the Provision of Telecommunication Services under the Industrial Exploration Regime and Other Covenants By this private instrument and in accordance with the law, the Parties designated below, namely: Empresa Brasileira de Telecomunicações S.A. - EMBRATEL , headquartered at Avenida Presidente Vargas, nº 1.012, Centro, in the city and state of Rio de Janeiro, Corporate Taxpayers ID (CNPJ/MF) 33.530.486/0001-29, hereby represented in the form of its Bylaws, hereinafter referred to as EMBRATEL ; and NET Serviços De Comunicação S/A , headquartered in the city and state of São Paulo, at Rua Verbo Divino, n. 1356, Corporate Taxpayers ID (CNPJ) 00.108.786/0001-65; NET Anápolis LTDA. , headquartered in the city of Anápolis, state of Goiás, at Rua Senai, n. 179, Corporate Taxpayers ID (CNPJ) 33.584.277/0001- 68; NET Bauru LTDA. , headquartered in the city of Bauru, state of São Paulo, at Avenida Duque de Caxias, n. 4-66, Corporate Taxpayers ID (CNPJ) 64.083.561/0001- 84; NET Brasília LTDA. , headquartered in the city of Brasília, Federal District, at SIG/Sul Quadra 01, n. 725, Corporate Taxpayers ID (CNPJ) 26.499.392/0001-79; NET Campinas Ltda. , headquartered in the city of Campinas, state of São Paulo, at Rua Jasmim, n. 610, Corporate Taxpayers ID (CNPJ/MF) 61.698.510/0001-79; NET Campo Grande LTDA. , headquartered in the city of Campo Grande, state of Mato Grosso do Sul, at Avenida Afonso Pena, n. 3.004, Corporate Taxpayers ID (CNPJ) 24.615.965/0001-57; NET Curitiba LTDA. , headquartered in the city of Curitiba, state of Paraná, at Rua Mamoré, n. 340, Mercês, Corporate Taxpayers ID (CNPJ) 82.342.833/0001-03; NET Florianópolis LTDA. , headquartered in the city of Florianópolis, state of Santa Catarina, at Av. Rio Branco, n. 808, Corporate Taxpayers ID (CNPJ/MF) 72.461.072/0001-47; NET Franca LTDA. headquartered in the city of Franca, state of São Paulo, at Rua Carmem Irene Batista, n. 2.837, Corporate Taxpayers ID (CNPJ) 60.348.414/0001-38; NET Goiânia LTDA., headquartered in the city of Goiânia, state of Goiás, at Rua 15, Quadra j-15, Lote 08, nº 970  Setor Marista, Corporate Taxpayers ID (CNPJ) 33.659.475/0001- 43; NET Indaiatuba LTDA., headquartered in the city of Indaiatuba, state of São Paulo, at Rua 11 de Junho, n. 1.849/1.853, Corporate Taxpayers ID (CNPJ) 58.393.695/0001- 07; NET Joinville LTDA., headquartered in the city of Joinville, state of Santa Catarina, at Av. Procópio Gomes, n. 419, Corporate Taxpayers ID (CNPJ) 85.271.898/0001-95; NET Maringá LTDA. , headquartered in the city of Maringá, state of Paraná, at Av. Nóbrega, n. 494, Corporate Taxpayers ID (CNPJ) 81.712.416/0001-34; NET Piracicaba LTDA. , headquartered in the city of Piracicaba, state of São Paulo, at Avenida Independência, n. 3552, Corporate Taxpayers ID (CNPJ) 64.592.116/0001- 40; NET Ribeirão Preto S/A , headquartered in the city of Ribeirão Preto, state of São Paulo, at Rua Antônio Fernandes Figueiroa, n. 1.675, Lagoinha, Corporate Taxpayers ID (CNPJ) 64.807.456/0001- 40; NET Rio S/A , headquartered in the city and state of Rio de Janeiro, at Rua Vilhena de Morais, n. 380, B. 02, sala 201, 3º andar, Corporate Taxpayers ID (CNPJ) 28.029.775/0001-09; NET São Carlos S/A , headquartered in the city of São Carlos, state of São Paulo, at Avenida Dr. Carlos Botelho, n. 1.986, Corporate Taxpayers ID (CNPJ) 57.724.759/0001- 34; NET São José do Rio Preto LTDA., headquartered in the city of São José do Rio Preto, state of São Paulo, at Rua Lafaiete Spínola de Castro, n. 1.922, Corporate Taxpayers ID (CNPJ) 69.082.832/0001- 09; NET São Paulo LTDA. , headquartered in the city of São Paulo, state of São Paulo, at Rua Verbo Divino, n. 1356, térreo, blocos 1 e 2, Chácara Santo Antônio, Corporate Taxpayers ID (CNPJ) 65.697.161/0001-21 and its branch NET SANTOS , headquartered at Rua General Francisco Glicério, n. 647, in the city of Santos, state of São Paulo, Corporate Taxpayers ID (CNPJ) 65.697.161/0019-50; NET Sorocaba LTDA. , headquartered in the city of Sorocaba, state o São Paulo, at Av. Antônio Carlos Comitre, n. 1074, Corporate Taxpayers ID (CNPJ) 64.637.903/0001-60; NET Sul Comunicações LTDA. , headquartered in the city of Porto Alegre, state of Rio Grande do Sul, at Rua Silveiro, n. 1111, Corporate Taxpayers ID (CNPJ) 73.676.512/0001-46; Televisão a Cabo Criciúma LTDA. , headquartered in the city of Criciúma, state of Santa Catarina, at Rua Joaquim Nabuco, n. 458, Corporate Taxpayers ID (CNPJ) 80.168.321/0001- 39; TV Cabo e Comunicações de Jundiaí S/A, headquartered in the city of Jundiaí, state of São Paulo, at Rua Professor João Batista Curado, n. 151, Corporate Taxpayer’s ID (CNPJ) 62.059.084/0001- 96;
